          Case 3:19-cv-07722-VC Document 47 Filed 03/11/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 TRAVIS SCOTT KING, et al.,                      Case No. 19-cv-07722-VC
               Plaintiffs,
                                                 ORDER DENYING REQUEST FOR
         v.                                      PRODUCTION
 RONALD DAVIS, et al.,                           Re: Dkt. No. 46
               Defendants.

       The motion to compel is denied as moot given the defendants’ promise to provide the
verifications by March 12.

       IT IS SO ORDERED.

Dated: March 11, 2021
                                           ______________________________________
                                           VINCE CHHABRIA
                                           United States District Judge
